Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 27, 2016

                                           No. 04-16-00594-CR

                                       IN RE Francisco MEDINA

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

         Relator filed this petition for writ of mandamus on September 19, 2016, complaining that
the trial court had not ruled on two motions filed by Relator. Because the trial court has ruled on
the two motions, Relator’s petition for writ of mandamus has been rendered moot. Accordingly,
this original mandamus proceeding is DISMISSED AS MOOT.


           It is so ORDERED on October 27, 2016.


                                                           _________________________________
                                                           Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause Numbers 5625 and 5626, styled State of Texas v. Francisco Medina, pending
in the 216th Judicial District Court, Kendall County, Texas, the Honorable N. Keith Williams presiding.